Citation Nr: 1702766	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  07-38 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.  He died in March 2006, and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the appellant's claim of service connection for the cause of the Veteran's death.  

In July 2011 and May 2013 the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran died in March 2006 and the certificate of death identifies the immediate cause of death as complications of hepatocellular carcinoma (liver cancer).  

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD) rated as 100 percent disabling, and posttraumatic osteoarthritis of the right third metacarpophalangeal joint and flexion contraction of the right third distal interphalangeal joint, rated as 10 percent disabling.  

3.  The Veteran had a diagnosis of alcoholism which cannot be satisfactorily disassociated from his death-causing liver cancer; and is shown by the medical evidence of record to be inextricably intertwined with the Veteran's PTSD.  

4.  The evidence is in equipoise as to whether a service-connected disability contributed substantially to the Veteran's cause of death.


CONCLUSION OF LAW

Resolving reasonable doubt in the Appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's liver cancer resulted from his alcoholism which resulted from his service-connected PTSD.  

As noted above, the Veteran died in March 2006.  The certificate of death shows that the Veteran died from complications of liver cancer.  

At the time of the Veteran's death, service connection for PTSD was in effect, rated as 100 percent disabling.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).

Generally, no compensation shall be paid for a disability if the disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs; however, a veteran is not precluded from receiving compensation for an alcohol abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See 38 U.S.C.A. § 1110 (West 2014); see also Allen v. Principi 237 F. 3d 1368, 1375 (Fed. Cir. 2001).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In August 2011, a VA physician concluded that the Veteran had two risk factors for his fatal hepatocellular carcinoma - alcoholism and hepatitis B and C infection.  The examiner indicated that she was not able to determine which was the more likely risk factor, but that both were equal risk factors.  She referred the question of whether the Veteran's alcoholism was caused by his posttraumatic stress disorder to a psychologist. 

Thus, the record shows that the Veteran's alcoholism substantially contributed to his death.  However, to warrant service connection for the cause of death, it must be shown that the alcoholism was, as likely as not, secondary to, or a symptom of, his service-connected PTSD.

Subsequently in August 2011, a VA psychologist indicated a review of the record revealed that the Veteran reported having his first drink at age 12, according to a 2001 report by Dr. Baker, M.S.W, and that a report in 2001 shows that the Veteran had reported alcohol abuse for 37 years, which would have dated onset of alcohol abuse prior to service.  The August 2011 VA psychologist concluded that while alcohol is a risk factor for liver cancer, the condition was not service related due to the Veteran's preexisting history of alcohol abuse.

The Board finds that the August 2011 medical opinion is based on evidence of record that is inconsistent with other evidence in the claims file as to the onset of the Veteran's alcoholism.  First, the opinion presumes that the Veteran's alcoholism predated his service because "he had his first drink at age 12;" and because a single medical record from 2001 notes that the Veteran had reported alcohol abuse for 37 years (which would predate service).  However, other mental health records dated during that same time period indicate that the Veteran began having problems with alcoholism around the age of 22 (approximately 1971) which would be during service and commensurate with the time that the Veteran began having PTSD symptoms.  See e.g., a March 2000 progress note prepared by Dr. Baker.  Also, a January 2000 VA in-patient summary notes a long-standing problem with alcohol for over 20 years (which would presumably mean at some point in the late 1970's).  

Also, an August 2000 VA psychosocial history notes that the Veteran had used alcohol for 33 years, but he had only used alcohol to the point of intoxication for 23 years, which again, would date the onset of his alcoholism, or, at the very least, show a worsening of his condition, in the late 1970's (after service and commensurate with worsening PTSD symptoms).  

Furthermore, a VA psychologist noted in a February 2016 email, that based on a review of the evidence, the Veteran's pre-military alcohol consumption was not clear.  

Moreover, although a VA psychiatrist in February 2016 indicated that he was unable to determine, without resorting to mere speculation, whether the Veteran's PTSD may have worsened his alcohol abuse, the Board finds that one cannot be disassociated from the other.  

For example, the service treatment records are silent for any problems with alcohol abuse, and a VA psychiatry report from October 1978 notes that the Veteran had been seen at several mental health outpatient sessions for depressive reactions, however, significantly, the report notes that there was no history of alcoholism.  The diagnosis was adjustment disorder with anxious mood, and there was no mention of an alcohol problem at that time.  

The first notation of alcohol abuse comes from a May 1983 discharge summary which notes that the Veteran recently attempted suicide by taking an overdose of prescribed antidepressants plus alcohol.  

In a December 1991 statement, the Veteran reported that he had been recently discharged from the hospital for an alcoholic problem.  He reportedly felt that the military played a part in his alcoholic problem.  

VA records from 2000 through 2004 show that the Veteran's PTSD symptoms had worsened, and that much of his treatment was related to alcohol abuse.  The record shows that the Veteran maintained gainful employment with the postal service until approximately 1999 at which time his PTSD symptoms were severe and his alcoholism led to further deterioration, including temporary estrangement from his wife and family.

In light of the foregoing, the Board finds that the weight of the evidence supports a finding that the Veteran's alcoholism did not predate service.  Rather, as noted above, there are at least three notations in the record dating the onset of heavy drinking/alcohol abuse to the 1970's, either during, or shortly following service; and, it has already been established that the Veteran's PTSD is related to service.  The Veteran has consistently maintained that his alcohol problem is related to the military, and the Veteran's alcohol abuse has never been disassociated from his PTSD.  Rather, as the record reflects, the Veteran's abuse of alcohol seemed to become more of a problem as his PTSD symptoms worsened. 

While the regulations forbid the payment of compensation for a disability that is the result of the veteran's abuse of alcohol or drugs, the evidence in this case, as summarized above, is in relative equipoise as to whether the Veteran's alcohol abuse is secondary to, or at the very least, made permanently worse, by this service-connected PTSD.  The record shows that the PTSD and the alcohol abuse are inextricably intertwined, and one cannot be disassociated from the other.

Accordingly, all doubt must be resolved in favor of the appellant.  Based on the foregoing, and in giving the benefit of the doubt to the appellant, the Board finds that the Veteran's service-connected PTSD was a contributory cause of his death.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


